MTD

PYLTOTALAT
UK IGIN Al. co. TAD IM Gren

Oo ON TD MO B WP PE

FPP RP PP BE
f& WN FR Oo

WWW WW Wwonnn nnn nn nnp Bp ep ps
WFWNPrF OU AN THU BWNHHE OW WwW NYNA MH

Case 1:21-cv-00290-JAO-KJM Document1 Filed 06/29/21 Pagelof3 PagelD#:1

U.S. District Court of Hawaii: Civil Division

Meeks, Rasondo:

; FILED IN THE
1625 Leilehua Lane UNITED STATES DISTRICT COURT
Honolulu, Hawaii (96813) DISTRICT OF HAWAII
Plaintiff, JUN 29 2021

at! © o'clock and 1S min.A_M

————

MICHELLE RYNNE, CLERK
V5. cs
Cre sy
Oahu Professional Services, Inc., a.
Dba CertaPro Painters of Oahu:
99-048 Koaha Way, Suite 3 CVZ1 UU2ZY90 JAO KIM

Aiea, Hawaii 96701

Racial Discrimination Complaint »/ Exbit A

The Plaintiff; Meeks, Rasondo, sui Juris, sues the defendant Oahu Professional Services,
Inc., dba CertaPro Painters of Oahu. In support, Plaintiff states the following:

1. Plaintiff Meeks, Rasondo domiciles at 1625 Leilehua Lane within Oahu

2. Defendant resides at 99-048 Koaha Way, Suite 3 in Aiea within Oahu. The
registered agent(s) for this defendant resides in Kaimuki within Oahu

3. This racial and discrimination action is brought pursuant to Title VII of the Civil
Rights Act of 1964, as amended, and pursuant to 28 U.S.C. §§ 1331, 1343(4)
and 28 U.S.C. §§ 2201 and 2202. This lawsuit is brought in accordance to the
"The Civil Rights Act of 1866," 42 U.S.C. § 1981, and 1981a and The Civil Rights
Act of 1964, 42 U.S.C. § 2000e et seq., as amended by the Civil Rights Act of
1991. Equitable and all reliefsare sought under 42 U.S.C. 2000e-5(g)

4. Plaintiff is a Blackamoor American within the United States, and domiciles within
the boarders of Hawaiian Republic. Plaintiff is contracted with Oahu Professional

re ae Crew: Bro & [apr B® E
36
37
38
39
40
41
42
43
44
45
46
47
48
49
50
51
52
33
54
55
56
57
58
59
60
61
62
63
64
65
66
67
68
69
70
71
72
73
74

Case 1:21-cv-00290-JAO-KJM Document1 Filed 06/29/21 Page2of3 PagelD#: 2

Services, Inc., dba CertaPro Painters of Oahu for five and half years, and have
been subjected to unfair biased treatment amongst my working peers.

. On 8 May 2019 a charge was filed with the Hawaiian Civil Rights Commission on

the bases of racial discrimination and marginalization. On 1 April 2021 the Notice
of Right to Sue was issued by Equal Employment Opportunity Commission
(EEOC). This documentation is attached as Exhibit “A”.

. During plaintiffs third and fourth years at CertaPro Painters, Defendants created

and environment that undermined Rasondos potential for growth financially and
promotionally. The plaintiff was also the only person of his specific ethnicity to be
contracted with the company duringhis tenure, and was continuously overicoked
and passed upon for promotion by those of another ethnicity, regardless of time
in the company which was accompanied by skill sets.

. CertaPro also created company policies that were solely enforced on those whom

the company wished to hold accountable, while others where unaffected. These
practices where unwarranted, unmasked, and frequent. Others within the
company also witnessed thesubtle ongoing racially discriminative tactics and
marginalization that was placed upon the plaintiff. One of the most blatant and
disrespectful experience was receiving a birthday card with a monkey in a dunce
cap accompanied by a gift card; which was presented to the plaintiff in a sealed
envelope (with no knowledge of internal content), by production manager.

. Plaintiff also had/ has the backing of Production Manager, who recognized his

skill set and pushed for him to be promoted, to no avail. Plaintiff was foreman of
several jobs for the company at his base wages on multiple occasions proving his
worth, and was yet overlooked on several occasions for promotion by those
outside his ethnicity. Defendant used a cellphone app to clock in (personal
device) against Plaintiff as reason for no promotion, while both parties had a
verbal agreement for remedy, which plaintiff started to fulfill, and was subjected
to a verbal breach of contract.

. Defendant also failed on multiple occasions to pay plaintiff for hours worked, and

deducted moneys/ hours owed defendant from payroll. In one instance
defendant argues plaintiff violated mandatory lunches and deducted thirty
minutes of pay from a five-and-a-half-hour workday. Company policy states over
five hours to take a lunch: The defendants give leniency to those working on
projects over the weekend, adjustments for this were formulated by the
Case 1:21-cv-00290-JAO-KJM Document1 Filed 06/29/21 Page3of3 PagelD#: 3

75 foreman; who went to lunch, as I worked through to ensure a finish work in a

76 under bided timeline.

77

78 10.CertaPro of Oahu failed to provide equal treatment and remedy practices within
79 its workforce fairly based on ethnicity, and is thereby liable for such

80 discrimination under Title Vil. The plaintiff addressed his concerns as these issues
81 transpired with the defendant, who offered to place the complaint in the

82 defendants file; with no remedy or salvageable solution to breach of contract(s)
83 made in good faith!

84

85 11.As a result of the plaintiffs good faith actions and opposition to
86 beingdiscriminated against on a _ race-based criterion, the defendants
87 marginalized and subjected the plaintiff to harsher work condition, unfair pay
88 practices, and demeaning treatment.

89

90 WHEREFORE, Plaintiff, Meeks, Rasondo, respectfully request that this court enter a
91 judgement against the Defendant(s) and provide the following relief:
92

93 a. Award compensatory for race discrimination, retaliatory actions, and hostile work
94 environment
95 b. Award damages, to include loss of pay and loses from failure to promote
96 c. Award cost and reasonable attorney
97 d. Award and grant any and all suitable remedies and relief which the Court may
98 consider suitable and fundamental.
99
100 _~— Plaintiff demands for a jury trial of ail issues
101
102

 
